El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En este caso la parte apelada solicitó la desestimación del recurso. Se opuso la apelante, y la corte declaró haber lugar a la desestimación. Las razones que tuvo el tribunal s’e expusieron en una opinión emitida por el Juez Presidente que suscribe que dice así:
“Antonio Martorell entabló demanda contra la sociedad ‘Andino & Febres’ en cobro de dinero y embargó cierta suma depositada a favor de la demandada en el American Colonial Bank. Antonio Andino, socio de ‘Andino & Febres,’ inició entonces este procedi-miento de tercería, alegando ser individualmente el dueño de la suma embargada. Celebrado el juicio, la Corte de Distrito dictó senten-cia en contra del tercerista, el 26 de mayo de 1927. Andino apeló para ante esta Corte Suprema el 14 de junio de 1927.
“Así las cosas, Antonio Martorell, la parte victoriosa en el pro-cedimiento de tercería, presentó a esta Corte una moción solicitando la desestimación del recurso, l9 porque la apelación se interpuso fuera del tiempo marcado por la ley; 29 porque la notiñcación que se le hizo del escrito de apelación no lo fué en forma debida y, 39 porque dejó de notificarse la apelación a una parte interesada, ‘An-dino & Febres.’
“Exponiendo el primer fundamento de su moción, sostiene Mar-torell que habiéndose dictado la sentencia el 26 de mayo, siendo el término para apelar el de diez días a partir de dictada la sentencia y habiéndose archivado el escrito de apelación el 14 de junio, la con-clusión de que el recurso se estableció fuera de tiempo es evidente.
“La sección 19 de la ley para proveer el procedimiento en casos de tercería, Comp. 1911, pág. 891, prescribe que: ‘Contra las sen-tencias dictadas en los juicios de tercería podrá apelarse en el tér-mino de diez días, y en la forma dispuesta por el Código de Enjui-ciamiento Civil, para las apelaciones en general.’
“En el caso de International Express and Foundry Co. vs. Allen et al., 32 D.P.R. 847, 850, esta corte dijo:
*168“ ‘En estas circunstancias la apelación debió haber sido inter-puesta dentro de diez días a partir de la notificación de la sentencia, y como la apelación no fué de tal modo interpuesta debe ser des-estimada. ’
“Martorell insiste en que una revisión de los autos del caso ci-tado demuestra que la cuestión que él ahora suscita no fué allí le-vantada. Eso es cierto y también lo es que esta corte llegó a la conclusión de que el término se contaba no a partir del registro de la sentencia, sino de la notificación de la misma, sin razonarla. 'Pero sometida ahora la conclusión a la crítica del apelado y al exa-men nuestro, estimamos que se ajusta a la ley porque dados los términos en que está redactada la sección diez y nueve, debe apli-carse io prescrito en el Código de Enjuiciamiento Civil íntegra-mente y éste dispone que el término para apelar se cuenta a par-tir del archivo de la notificación con los autos.
’ “El precedente establecido por esta corte al interpretar la ley especial de desahucio (véase los casos de Figueroa, et al. vs. Sepulveda, 24 D.P.R. 690, 694; Ramírez vs. Pérez, 25 D.P.R. 231, 234; y Barbosa et al. vs. Fernández, 28 D.P.R. 305) no es aplicable. La ley de desahucio de modo terminante ordena en su sección 11 que: ‘Las apelaciones deberán interponerse en el término de cinco días contados desde la fecha de la sentencia,' y es luego en la sección 14 que expresa: ‘Las apelaciones se tramitarán de acuerdo con el Código de Enjuiciamiento Civil . . .'
“Basta comparar la redacción de la sección 19 de la ley de ter-cerías con la de las secciones 11 y 14 de la de desahucio, para con-cluir que son diferentes en su alcance. La 19 de la ley de terce-rías no fija el punto de partida y se refiere en seguida al Código de Enjuiciamiento Civil. La 11 de la de desahucio de modo ter-minante fija dicho punto y es en otra sección de la ley que se hace referencia en general al Código de Enjuiciamiento Civil, aplicable para la tramitación del recurso una vez que éste ha sido debida-mente interpuesto no sólo de acuerdo con la sección 11, sino con la 12 de la misma ley.
‘ ‘ Sostiene el apelado que aunque no prevaleciera su criterio, siempre resultaría que la apelación se interpuso fuera de tiempo porque consta de los autos que la sentencia se notificó al día si-guiente de dictada o sea el 28 de mayo de 1927.
“En efecto de los autos aparece una copia exacta de la notifica-ción de la sentencia al abogado de la parte apelante con una nota al pie que dice: ‘Nota de Archivo: En mayo 28, 1927 se archiva *169«u autos esta copia y se remite el original al Ldo. Carmelo Honoré, San Juan, P. E. (Fdo.) Luis Vergne Ortiz, Secretario.’
“La sección 2 de la Ley para enmendar los artículos 92, 123, 227 y 299 del Código de Enjuiciamiento Civil, aprobada en 9 de marzo de 1911, Comp. 1911, pág. 902, dice:
“ ‘En todos los casos en que se pueda establecer el recurso de apelación, según lo provisto en la sección 295 del Código de En-juiciamiento Civil, según fué enmendada en marzo 11 de 1908, será deber del secretario de la corte, enviar a la parte perjudicada, o a su abogado, al dictarse la sentencia, de la cual pueda establecerse «1 recurso de apelación, una notificación escrita informándole que la sentencia ha sido dictada, o de la resolución de la corte, y una copia de esa notificación será archivada con los autos, y el término para establecer el recurso de apelación, empezará a correr desde la fecha del archivo de dicha notificación con los autos.’
“Prima facie, pues, los autos y la ley dan por entero la razón •al apelado. Pero el apelante alega, que si bien ello es así, sucedió que el pliego conteniendo la notificación le fué entregado a Antonio Linares, mensajero del Departamento de Agricultura y Trabajo de que forma parte el abogado Honoré, y el dicho Linares lo guardó en su bolsillo y olvidó entregárselo hasta el 9 de junio de 1927, y •sostiene además que el dicho abogado Honoré no se enteró hasta esa fecha de que se había dictado la sentencia. Para probar esos he-chos se presentaron affidavits de Honoré y Linares.
“Con anterioridad a la enmienda de 1911 no había necesidad de notificar las sentencias. Bastaba registrarlas en los libros de la corte para que se entendieran notificadas. El sistema fué cambiado. Se ordenó la notificación, pero el término no se fijó a partir de la notificación, sino del archivo de la copia de la notificación con los •autos. Claro está que la idea de la ley es enterar de modo directo a la parte interesada del pronunciamiento de la sentencia, pero tra-tándose como se trata de un documento registrado en un libro que tiene el carácter de público y de abogados que ejercen ante las cor-tes, y previendo el legislador las dificultades que pudieran surgir «n la práctica, no quiso ir demasiado lejos en su innovación y fijó como base para la computación del término el del archivo de la copia.
“El archivo de la copia presupone que la notificación se hizo, o mejor dicho, fué enviada, para usar las palabras exactas de la ley. Además el secretario hizo constar, expresamente en su nota la re-misión del original. La presunción puede destruirse mediante prueba. ¿ Se destruyó aquí ? Nada dispone la sección dos que transcribí-*170mos con respecto a la forma del envío de la notificación. Aplicando los preceptos generales que contiene el artículo 320 del Código de Enjuiciamiento Civil, si se examina el propio affidavit de Linares, se verá que la notificación se hizo de acuerdo con dichos preceptos.
“La oficina en que trabaja Honoré durante las horas regulares del día, es el Departamento del Trabajo. Linares es el mensajero oficial de todos los negociados de dicho departamento y actúa a ve-ces, aunque pocas, según dice, como portero. Cuando llegó el men-sajero de la corte con el pliego para Honoré conteniendo la notifi-cación, Honoré estaba ausente, y el mensajero, que actuó como por-tero entonces,’ lo recibió para él. Y así todo lo que tenía que hacer el Secretario quedó Lecho.
“ ‘Los preceptos legales atinentes a la jurisdicción de las cortes como son los relativos al término para interponer recursos de ape-lación, son de aplicación estricta y no están sujetos a la discreción judicial,’ como se dijo por esta Corte en Pérez vs. Sucesión Collado, 19 D.P.R. 422. Pero aún cuando estimáramos que teníamos discre-ción para dispensar al apelante de su falta de actuación por la con-ducta del empleado, las circunstancias que concurren no presentan un caso propio para el ejercicio de esa discreción. No obstante re-conocer el apelante que el 9 de junio tuvo conocimiento personal de la sentencia, no fué hasta el 14 que archivó su escrito de apelación. Otras circunstancias existen además.
“Habiendo llegado a la conclusión de que el recurso se estableció después de vencido el término de ley, no es necesario estudiar los otros dos fundamentos en que la moción se basa, aunque deseamos decir que nos inclinamos a creer que también en virtud de ellos pro-cedería la desestimación.
“Debe desestimarse el recurso.”
No conforme la parte apelante solicitó que el tribunal reconsiderara su resolución. Uno de los jueces no había intervenido y pareciendo la cuestión di'gna de un mayor es-tudio, se reconsideró la resolución y las partes fueron otra vez oídas.
El nuevo examen que liemos hecho de los autos nos lleva a la misma conclusión. La opinión emitida se sostiene excepto en cuanto hace referencia al art. 320 del Código de Enjuiciamiento Civil, aclarándose además que el Juez Asociado Sr. Wolf cree innecesario referirse a la entrega del *171sobre al mensajero dél Departamento del Trabajo, por esti-mar qne lo único qne tiene qne acreditarse es el archivo de la notificación con los autos y el envío de la notificación a la- parte o a sn abogado si el envío fnese negado. Si fnera necesario acreditar la entrega, dicho juez tiene grandes dndas de qne la hecha al mensajero fnera suficiente.
La ley que estableció la nueva práctica no habla de noti-ficaciones hechas directamente a la persona del abogado o de la parte con las formalidades de un emplazamiento, sino de “enviar a la parte perjudicada, o a sn abogado, . . . . una notificación escrita informándole qne la sentencia ha sido dictada.” No fija la forma del envío y siendo ello así la práctica corriente de enviarla por mensajero y entregar el sobre que la contenga al mensajero o portero de 1a. oficina en qne trabaje regularmente el abogado, no es una práctica ilegal. Hubiera podido remitirse por correo. ¿Qué otra cosa puede esperarse que hubiera hecho el cartero que la que hizo el mensajero de la corte de distrito?
No se niega que la notificación fuera enviada, ni recibida. Se acepta que fué enviada) y recibida, en la fecha que muestran los autos, pero se sostiene que la recibió el mensajero de la oficina y por un olvido involuntario no la entregó al abogado a su debido tiempo.
El abogado ni su cliente pueden quejarse. Corrieron el riesgo a que se expusieron por tratar el primero de ejercer la profesión de abogado al par que un cargo público.
Pero hay más. Insinuamos en nuestra anterior opinión que también procedería la desestimación por los otros motivos alegados y estudiándolos de nuevo encontramos que si bien sería dudoso que procediera laj desestimación del i ocurso por falta de debida notificad óu del escrito do apelación a Martorell, es evidente que procede por no haberse notificado a una de las partes interesadas en el pleito.
Dice la moción de desestimación:
*172“Del récord de este caso no aparece que la apelación fuera no-tificada a la demandada ‘Andino & Pebres’.
“En este caso, una de las demandadas y apelada es la social ‘Andino & Pebres’, ella puede ser afectada por cualquiera modifica-ción o revocación que de la sentencia de este caso se baga por virtud de esta apelación.
“Esto es tan verdad que el Juez en su sentencia de este caso dice lo siguiente:
“ ‘Que- los $509.69 embargados y que dan origen a esta tercería pertenecen al fondo social de la sociedad civil “Andino & Pebres”.’ (Véase pág. 5 del récord.)
“Si lo son de la sociedad ‘Andino & Pebres’ los $509.69 embar-gados en este caso, lo deben ser también los $1,445.40 por los que se libró el cheque de 20 de noviembre de 1925 y de donde se sacan estos $509.69 luego la social Andino & Pebres gana o pierde con la revocación o modificación de la sentencia de este caso y debió el ter-cerista notificarla de la apelación que estableció en el mismo.”
En el primer alegato del tercerista Andino nada se con-testó sobre el anterior motivo de desestimación. En el se-gundo presentado para sostener la moción de reconsideración todo lo que se dice es lo que sigue:
“En cuanto al tercer motivo o sea el hecho de no haber sido notificada la demandada ‘Andino & Pebres’ parece suficiente la de-mostración por los autos, de que dicha sociedad se hallaba en rebel-día y así está demostrado por la relación del caso y opinión del Juez sentenciador. Dicha sociedad no compareció a la vista del caso ni hizo alegación alguna en oposición a las pretensiones del tercerista. No puede ser considerada parte agraviada por la sen-tencia apelada.
“ ‘No procede la desestimación por el hecho de- que no se noti-ficara el escrito interponiéndola a una parte declarada en rebeldía etc. . . .’ Banuchi vs. Cabán, 32 D.P.R. 931; Pagán vs. Sellés, 28 D.P.R. 160. Clarke vs. Mork, 125 Cal. 540-543.”
La cita del sílabo del caso de Banuchi v. Cabán, no está completa. En su totalidad dice:
“No procede la desestimación de una apelación por el hecho de que no se notificara el escrito interponiéndola a una parte declarada en rebeldía que al tiempo de verificarse el embargo de los bienes *173que sou objeto de la tercería los había vendido por escritura pú-blica. Tal parte no tiene el carácter de agraviada en el litigio.’’ Banuchi vs. Cabán, 32 D.P.R. 931.
La de Pagán v. Sellés no sostiene la contención del apelante. Es como signe:
“No procede desestimar una apelación porque el escrito inter-poniéndola no fuera notificado a ciertos demandados que no consta del record que fueran emplazados, ni que comparecieran voluntaria-mente, ni que su rebeldía fuera anotada. Bajo tales circunstancias no puede sostenerse que dichos demandados quedaron sometidos a la jurisdicción de la Corte de Distrito y que son partes realmente interesadas en la apelación.” Pagán vs. Sellés, 28 D.P.R. 160.
Y el caso de California invocado lo que resuelve es lo siguiente:
“Se ha radicado una moción a nombre del demandado Hinckley en la cual se solicita la desestimación de la apelación fundándose en el hecho de que el escrito de apelación no fué notificado a algunos de los demandados. Los autos no demuestran sin embargo que tales demandados fueran emplazados o que comparecieran y por con-siguiente no era necesario notificarles el escrito de apelación. (Código de Enjuiciamiento Civil, art. 1014) A menos que dichos demandados fuesen traídos ante la corte superior no serían afectados por su sentencia o por la revocación de la misma por esta corte.”
Siendo ello así, no habiéndose demostrado que “Andino & Febres” no fuera una parte interesada, debió notificársele el escrito de apelación y si no se le notificó como se reconoce que no se hizo, procede también por tal motivo la desestima.-ción del recurso de acuerdo con la ley y la repetida jurisprudencia de esta misma Corte Suprema. Melchior, Armstrong, Dessau Co. v. Banco, 37 D.P.R. 789. El hecho de que dicha sociedad estuviera en rebeldía y el de que no hiciera oposición alguna a las alegaciones del tercerista, no son por sí solos bastantes para concluir que no tenía interés en el litigio.
Por virtud de todo lo expuesto, debe desestimarse la ape-lación establecida.